Citation Nr: 0208741	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder to include psychosis, schizophrenia, and major 
depression has been submitted.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The RO denied service connection for psychosis in October 
1993.  The veteran was notified of that decision, and of his 
appellate rights and procedures in March 1994.  The veteran 
not did file a notice of disagreement within the time period 
for such action.

2.  The additional evidence submitted since the October 1993 
decision is new, relevant, and directly relates to the claim 
of service connection for psychosis.

3.  There is competent evidence in the record which clearly 
and unmistakably shows that an acquired psychiatric disorder 
pre-existed service.

4.  There is no competent medical evidence of record showing 
that the veteran's acquired psychiatric disorder to include 
psychoses, schizophrenia, major depression, or PTSD increased 
in disability during service.

5.  An acquired psychiatric disorder to include psychoses, 
schizophrenia, major depression, or PTSD, was not aggravated 
in service.



CONCLUSIONS OF LAW

1.  The RO's October 1993 decision denying service connection 
for psychosis is final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp.2001); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted subsequent to October 1993 regarding 
service connection for an acquired psychiatric disorder to 
include psychoses, schizophrenia, and major depression, is 
new and material, and the claim is reopened. 38 U.S.C.A. 
§§ 5100 et. seq., 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156(a) (2001).

3.  An acquired psychiatric disorder clearly and unmistakably 
preexisted active service, and the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 1991 & Supp. 
2001).

4.  An acquired psychiatric disorder to include psychoses, 
schizophrenia, major depression and PTSD, was not aggravated 
by service, and the presumption of aggravation is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO denied service connection for psychosis in October 
1993, on the basis that psychosis was not diagnosed during 
service or within a year of separation from service.  The 
veteran was notified of this decision and his procedural and 
appellate rights by a March 1994 letter; however, he did not 
appeal.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

In February 1997, the veteran attempted to reopen his claim.  
Private and VA medical records from 1994 to present show 
diagnoses and treatment for bipolar disorder with psychotic 
features and PTSD.  In a September 1998 Statement of the 
Case, the RO determined that the new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder to include 
psychosis, schizophrenia, and major depression.  The Board is 
under a legal duty in such a case to determine if there was 
new and material evidence to reopen the claim, regardless of 
the RO's action.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  In the instant case, the Board agrees with the 
RO's decision to reopen the claim.  Accordingly, the issue 
for adjudication is entitlement to service connection for an 
acquired psychiatric disorder.

Service connection

The veteran contends that he had an acquired psychiatric 
disorder to include PTSD and psychoses prior to service due 
to physical abuse and emotional trauma during childhood.  The 
veteran maintains that his psychiatric disorders were 
aggravated beyond the normal progression during his 18 months 
of active service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. 3.304(f) (1996).  Subsequent 
to March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2001); a link, established by medical 
evidence, between the veteran's current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) 
(2001).  The Board notes that under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  38 C.F.R. § 4.125 (2001).  

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the appellant will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

As the veteran filed his claim in February 1997, both the old 
and revised regulations are applicable to his claim.  See 
Karnas v Derwinski, 1 Vet. App. 308 (1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2001); 38 
C.F.R. § 3.306(a)(2001).  

The veteran has not claimed that his acquired psychiatric 
disorder developed as a result of a combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

I.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that veterans 
shall be taken to have been in sound condition at the time 
they were examined, accepted, and enrolled in service, except 
as to defects, infirmities, or disorders noted at that time, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2001).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227.  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).

At the veteran's entrance examination in 1965, the 
psychiatric evaluation was normal. Therefore, as there was no 
indication of any mental disorder when he entered active 
duty, the veteran is entitled to a presumption of soundness.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that the veteran's acquired psychiatric 
disorder existed prior to service.  See Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  The determination of whether 
there is clear and unmistakable evidence that an acquired 
psychiatric disorder existed prior to service should be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  
38 C.F.R. § 3.304(b)(1).  

Here, the veteran's service personnel records reveal that the 
veteran began experiencing difficulty in service in January 
1966 when he was absent without leave for a period of 
approximately 8 days.  In April 1966, he was transferred to a 
battalion in Germany.  In July 1966, he attempted suicide by 
cutting his wrists.  The veteran underwent a psychiatric 
examination in August 1966, in which it was noted that he 
attempted suicide prior to service at the age of 16 and again 
in July 1966.  According to the evaluation, the veteran 
received psychiatric counseling and treatment for vague 
suicide threats; however, the psychiatric treatments were 
discontinued as it became more apparent that the veteran did 
not respond to treatment.  It was noted that he had very 
little motivation to stay in service, had his anger under 
control with only occasional threats of harm, and was 
moderately depressed.  He was psychiatrically cleared for 
appropriate action.  He continued to experience difficulties 
in late 1966 to early 1967, when early discharge was 
recommended.  In a February 1967 early discharge 
recommendation report, it was noted that the veteran had been 
assigned to various duty assignments from April 1966 to 
present and that in each position his performance was 
unsatisfactory.  His performance was characterized by hostile 
attitude, threats to kill individuals, constant requirement 
for supervision, and complete lack of initiative and 
motivation.  In December 1966, the veteran was charged with 
possession of a narcotic, hashish.  He was convicted by 
Special Court Martial in February 1967.  He was also found to 
be in possession of marijuana.  It was recommended that he be 
discharged for unfitness.  He was discharged with Other than 
Honorable Conditions discharge in May 1967.  This discharge 
was later changed to Under Honorable Conditions.

In multiple letters of record, the veteran reports a history 
of a difficult childhood with two alcoholic parents, beatings 
from his father, his mother's alcohol related death when the 
veteran was 16 years old, his father's death shortly 
thereafter, and time spent in a juvenile facility.  Copies of 
court documents dated in 1964 show that the veteran was 
placed in the custody of the state of Ohio for a short period 
of time.  In Dr. Ziolko's July 1997 clinical notes, it was 
noted that the veteran's first suicide attempt was at the age 
of 16 when his mother died.  According to the veteran, the 
difficulties he experienced prior to service were aggravated 
during service.  In letters dated in April 1998 and July 
1998, two private psychologists, Dr. M.E. Ziolko and Dr. M. 
Davidson, opined that the veteran had a childhood mental 
illness.  In a July 1998 VA examination report, the VA 
examiner stated that after reviewing the claims folder, it 
was his opinion that the veteran's psychiatric difficulties 
began prior to his military service.  Specifically, the VA 
examiner stated that the veteran described severe physical 
and emotional abuse as a child.  According to the VA 
examiner, the veteran's personality disorder with borderline 
antisocial features and PTSD were related to abuse as a 
child.

The Board finds that the medical records and opinions and the 
veteran's statements are competent evidence that the 
veteran's psychiatric disability, variously diagnosed, 
clearly and unmistakably pre-existed service.  Gahman v. 
West, 12 Vet. App. 406 (1999).  The Board observes that 
private psychologists and the VA examiner made findings based 
upon medical principles, which were consistent with 38 C.F.R. 
§ 3.304(b)(1).  All the physicians came to the same 
conclusion-that the veteran had a personality disorder and 
PTSD as a child.  Additionally, the private psychologists 
made specific findings that a personality disorder and PTSD 
had pre-existed service.  Finally, the Board finds that the 
opinions were consistent with 38 C.F.R. § 3.303(c), which 
states that there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Moreover, 
no competent professional has rebutted either the private or 
the VA examiner's medical determinations that the veteran's 
psychiatric disorder began during childhood.  Thus, the Board 
finds that the presumption of soundness has been rebutted.  

II.  Presumption of aggravation

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2001); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (2001); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).

At the outset, the Board notes that the veteran's psychiatric 
evaluation at his November 1966 separation examination was 
normal.  An August 1966 psychiatric evaluation in his 
personnel record indicates that he received psychiatric 
counseling and treatment for vague suicide threats, but that 
psychiatric treatments were discontinued as he did not 
respond to treatment.  He was found to have no psychiatric 
disease.  This evaluation report also indicates that there 
was no evidence of an organic brain syndrome or psychotic 
thought process.

While the record contains statements and references to 
veteran's attempts of suicide in the 1980's and early 1990's 
by walking in front of motor vehicles, the medical reports of 
record only show treatment for various orthopedic injuries 
after car accidents which included the veteran being hit as a 
pedestrian.  However, there are no medical opinions 
indicating a psychiatric bases for such accidents.  

At an August 1994 VA examination, the veteran reported that 
he never adjusted to the loss of his mother and father six 
months apart in 1963, that he joined the military and was 
arrested and placed in the stockade, and began drinking 
alcohol to cope and be around people.  The diagnoses include 
major depression with passing suicide ideation, panic 
disorder by history, PTSD, and unresolved grief.  VA Medical 
Center (VAMC) discharge summaries dated in September and 
October 1994 show diagnoses of alcohol dependency, 
personality disorder with borderline antisocial feature, 
history of schizophrenia, rule out panic disorder and social 
phobia.  

In a September 1997 statement, a private physician, Dr. J. 
Pang, stated that the veteran had been diagnosed with 
service-related psychological disabilities to include 
schizophrenia with major depression.  In several statements 
dated in 1998, private psychologists, Dr. Ziolko and Dr. 
Davidson, opined that the veteran's childhood mental illness 
was aggravated or exacerbated by his military service.

In the July 1998 VA examination, the VA psychiatrist stated 
that the veteran's personality disorder with borderline 
antisocial features and PTSD were present prior to military 
service and that it was "difficult to determine the extent 
to which military service may have exacerbated these 
conditions."  The VA examiner went on to state that based on 
the record, the veteran had such poor adjustment and coping 
skills at age 16 that he would have likely had serious 
conflicts with others even had he not chosen to enter the 
service.  According to the VA examiner, the veteran's 
psychiatric status prior to service was severely debilitating 
from the perspective of industrial capacity.

Private medical records dated in May 1999 and February 2001 
show continued treatment for psychiatric disorders.

Based on the July 1998 opinion and the service medical and 
personnel records, the Board finds that the presumption of 
aggravation of a pre-existing psychiatric disorder has been 
rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  In particular, the Board notes 
that the psychiatric evaluation at both entry and exit from 
military service was reported to be normal.  Also, although 
the service personnel records show that the veteran did not 
adapt to military service, the August 1966 psychiatric 
evaluation specifically found that he had no psychiatric 
disease.  The service medical records also contain a notation 
that he did not appear to be mentally ill.  Thus, the 
contemporaneous records support the July 1998 opinion.

The veteran, his wife, and his sister contend that the 
veteran's acquired psychiatric disorders -- to include PTSD 
and bipolar disorder -- were aggravated during service.  
However, it has not been shown that the veteran, his wife, or 
his sister possesses the requisite knowledge of medical 
principles that would permit any of them to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).  Additionally, while private psychologists have 
opined that he veteran's acquired psychiatric disorders were 
aggravated or exacerbated during service, these statements 
appear to be based on the veteran's report of history rather 
than actual review of all the evidence of record including 
the veteran's service medical or personnel file.  The Board 
finds that the longitudinal review by the VA examiner of the 
entire record including private medical records to be more 
probative. 

Additionally, the Board notes that the preponderance of the 
private and VA medical evidence shows that the veteran's 
acquired psychiatric disorder was not incurred in service, 
and there is no competent evidence to refute such 
determination.

Based on review of the evidence of record, the Board 
concludes that service connection has not been established 
for incurrence or aggravation of an acquired psychiatric 
disorder to include PTSD, major depression, schizophrenia, or 
psychoses, during service.

VCAA consideration

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and (with exceptions concerning attempts to reopen 
claims) made effective from date of the law's enactment.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
claim.  VA's notification requirements have been met by the 
Statement of the Case and the Supplemental Statements of the 
Case issued during the pendency of the appeal.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's available 
service medical and personnel records, his VA clinical 
records, and private medical records.  In an August 2001 
report of contact, the veteran advised that he had obtained 
letters from all private medical facilities or physicians 
listed in his record, and there was no need for the RO to 
obtain copies of actual treatment records from these 
physicians as they would be duplicative.  The veteran 
requested that a decision be made based on the evidence of 
record. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD, major depression, schizophrenia, or psychoses, 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

